Citation Nr: 1454791	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement a compensable rating for bilateral hearing loss.

2.  Entitlement to increased ratings for left long finger disability, status post laceration and epidermoid cyst removal with bony deformity and scar (left finger disability), currently assigned staged ratings of 0 percent prior to August 17, 2010 and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) for various periods including from May 1969 to September 1969, September 2002 to November 2002, May 1, 2003 to May 31, 2003, May 2005 to July 2005, August 2005 to October 2005, May 2007 to July 2007, and September 2008 to December 2008.  He also had service in the National Guard.  The matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and left finger disability, and rated each 0 percent effective April 23, 2009.  In an October 2010 rating decision, the RO assigned earlier effective dates of January 1, 2009 for the awards of service connection for bilateral hearing loss and left finger disability.  An August 2013 rating decision increased the Veteran's rating for left finger disability to 10 percent effective August 17, 2010 for a painful left long finger scar.  In October 2014, a videoconference hearing was held.

The Board notes that additional evidence, including September 2014 VA examinations, was submitted into the record without a waiver.  However, as both matters on appeal are being remanded, the Board finds that no prejudice will result.

The issues are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On September 2014 VA audiological evaluation, the VA examiner noted speech discrimination scores of 92 percent in each ear.  However, he later indicated that initial speech recognition scores were 72 percent in the right ear and 60 percent in the left ear.  This conflicting evidence must be clarified.  Accordingly, an addendum opinion is warranted.

Regarding the left finger disability, on December 2012 VA scars examination, the examined noted twice that the Veteran had four scars (seemingly on the left middle finger) that were painful and unstable.  He subsequently indicated that scar 1 is located on the pad and tip of the left long finger.  On December 2012 VA hand and finger conditions examination, the examiner notes that the Veteran has no painful and/or unstable scars.  On September 2014 VA scars examination, the examiner noted a scar on the left long finger with bony deformity, but did not indicate that such was painful and/or unstable.  The Board finds that this information is unclear as to how many scars the Veteran has on his left long finger and whether any scar found is painful and/or unstable.  Accordingly, an addendum clarifying opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated clinical records of VA or private treatment the Veteran has received for his hearing loss and left finger disability.

2.  Thereafter, forward the record (to include this remand) to an appropriate opinion provider for review and an addendum opinion that clarifies the speech discrimination findings on September 2014 VA examination.  Specifically, the opinion provider should discuss the initial speech discrimination scores reported in the remarks section of that examination report and the findings noted in the body of the report, and explain which scores accurately reflect the Veteran's speech discrimination ability in each ear.

The opinion provider must explain the rationale for the opinion offered, citing to supported factual data/medical literature, as deemed indicated.

If the opinion provider is unable to offer the opinion sought without first examining the Veteran, an examination should be arranged.  

3.  Also forward the record, (to include this remand) to an appropriate opinion provider for review and an addendum opinion regarding the number of left finger scars the Veteran has and whether any are painful and/or unstable.  The opinion provider should discuss and reconcile the findings on December 2012 and September 2014 VA examinations.

The opinion provider must explain the rationale for the opinion offered, citing to supported factual data/medical literature, as deemed indicated.

If the opinion provider is unable to offer the opinion sought without first examining the Veteran, an examination should be arranged.  

4.  Then review the record and readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


